Exhibit 10.3

DELPHI AUTOMOTIVE PLC



You have been granted a Restricted Stock Unit (“RSU”) award (this “Award”) on
the following terms and subject to the provisions of Attachments A, B and C and
the Delphi Automotive PLC Long Term Incentive Plan (the “Plan”). Unless defined
in this Award agreement (including Attachments A,B and C, the “Agreement”) or in
Attachment D, capitalized terms will have the meanings assigned to them in the
Plan. In the event of a conflict among the provisions of the Plan, this
Agreement and any descriptive materials provided to you, the provisions of the
Plan will prevail. Receipt of any Award under this Agreement is conditioned on
execution of the Confidentiality and Noninterference Agreement included as
Attachment D.


Participant
Rodney O’Neal


Number of Shares Underlying Award


[•] Shares (the “Target RSU Shares”), which are comprised of:
(i) [•] Target RSU Shares that vest based on time (the “Time-Based RSU Shares”)
(ii) [•] Target RSU Shares that vest based on performance (the
“Performance-Based RSU Shares”)
Grant Date


[•]



Vesting Schedule
(subject to Sections 3 and 4 of Attachment A)


Time-Based RSU Shares
Performance-Based RSU Shares
One-third of the Time-Based RSU Shares will first vest on each of the first
three anniversaries of the Grant Date (each, a “Time-Based Vesting Date”), as
follows:


The “Performance Period” will be from [•] to [•].


On the last day of the Performance Period (the “Performance-Based Vesting
Date”), 0% to 200% of the Performance-Based RSU Shares will vest (any vested
Performance-Based RSU Shares, the “Earned Performance-Based RSU Shares”) based
on the performance of certain metrics during the Performance Period in
accordance with the formula set forth on Attachment B. Shares will be delivered
as soon as practicable once the performance results are certified and approved
by the Compensation and Human Resources Committee and in no event later than
[•].
[•]
[•]
[•]
 








1
    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.  


DELPHI AUTOMOTIVE PLC
By:
 
 
Name:
David M. Sherbin
 
Title:
Senior Vice President, General Counsel, Secretary and Chief Compliance Officer





PARTICIPANT
 
 
 
Name:
Rodney O’Neal






2
    



--------------------------------------------------------------------------------

Attachment A







RSU Award Agreement
Terms and Conditions
 
Section 1.Grant of Award. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants this Award to the Participant on the
Grant Date on the terms set forth in the Chief Executive Officer Incentive
Compensation Awards Agreement, as more fully described in this Attachment A.
This Award is granted under the Plan, which is incorporated herein by this
reference and made a part of this RSU Award Agreement (the “Agreement”).


Section 2.Vesting.


(a)Time-Based RSU Shares. Subject to Sections 3 and 4, one-third of the
Time-Based RSU Shares shall vest on each of the Time-Based Vesting Dates.


(b)Performance-Based RSU Shares. Subject to Sections 3 and 4, the
Performance-Based RSU Shares shall vest on the Performance-Based Vesting Date,
and the number of Earned Performance-Based RSU Shares shall be determined based
on the performance of certain metrics during the Performance Period (as
determined by the Committee) in accordance with the formula set forth on
Attachment B.


Section 3.Termination of Service.


(a)    Time-Based RSU Shares. Subject to Section 4:


(i)    Death; Disability; Termination Without Cause; Termination for Good
Reason; Retirement. If the Participant experiences a Termination of Service
after the first Time-Based Vesting date and prior to the final Time-Based
Vesting Date (A) due to the Participant’s death, (B) due to the Participant’s
Disability, (C) by the Company without Cause, (D) by the Participant for Good
Reason, or (E) due to the Participant’s voluntary termination following
attainment of age 55 with at least ten years of service with the Company or its
predecessors, all of the unvested Time-Based RSU Shares shall vest on the
Time-Based Vesting Date or Dates following such termination as if the
Participant’s employment continued through such dates.


(ii)    Any Other Termination of Service. In the event of the Participant’s
Termination of Service (A) prior to the first Time-Based Vesting Date for any
reason, or (B) on or after the first Time-Based Vesting Date but prior to the
final Time-Based Vesting Date for any reason other than as described in clause
(a)(i)(A) through (E) above, any unvested

A-1
    



--------------------------------------------------------------------------------



Time-Based RSU Shares shall be forfeited without any payment to the Participant.
    
(b)    Performance-Based RSU Shares.


(i)        Death; Disability; Termination Without Cause; Termination for Good
Reason; Retirement. If the Participant experiences a Termination of Service
after the first anniversary of the Grant Date but prior to the Performance-Based
Vesting Date (A) due to the Participant’s death, (B) due to the Participant’s
Disability, (C) by the Company without Cause, (D) by the Participant for Good
Reason or (E) due to the Participant’s voluntary termination following
attainment of age 55 with at least ten years of service with the Company or its
predecessors, the number of Earned Performance-Based RSU Shares shall be
determined in accordance with Section 2(b) above as if the Participant’s
employment continued through the Performance-Based Vesting Date.


(ii)        Any Other Termination of Service. In the event of the Participant’s
Termination of Service (A) prior to the first anniversary of the Grant Date for
any reason, or (B) on or after the first anniversary of the Grant Date but prior
to the Performance-Based Vesting Date for any reason other than as described in
clause (b)(i) above, the Participant shall forfeit the Performance-Based RSU
Shares in full without any payment to the Participant.


Section 4.Change in Control.


(a)    Conditional Vesting. Upon a Change in Control prior to the final
Time-Based Vesting Date or the Performance-Based Vesting Date, except to the
extent that another Award meeting the requirements of Section 4(b) (a
“Replacement Award”) is provided to the Participant to replace this Award (the
“Replaced Award”):


(i)    Any unvested Time-Based RSU Shares shall vest in full and be delivered to
the Participant on the effective date of such Change in Control; and


(ii)    A number of Earned Performance-Based RSU Shares equal to the greater of
(A) the number of Earned Performance-Based RSU Shares that would vest if the
effective date of the Change in Control were deemed to be the Performance-Based
Vesting Date, or (B) 100% of the Performance-Based RSU Shares granted, shall
vest and be delivered to the Participant on the effective date of such Change in
Control. For purposes of clause (a)(ii)(A), the determination of performance
shall be made by the

A-2
    



--------------------------------------------------------------------------------



Committee, as constituted immediately before the Change in Control, in its sole
discretion.


(b)    Replacement Awards. An Award shall meet the conditions of this Section
4(b) (and thereby qualify as a Replacement Award) if the following conditions
are met:


(i)    The Award has a value at least equal to the value of the Replaced Award;


(ii)    The Award relates to publicly-traded equity securities of the Company or
its successor following the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control;
and


(iii)    The other terms and conditions of the Award are not less favorable to
the Participant than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control
and the provisions of Section 4(c)).


Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 4(b) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.


(c)    Termination of Service following a Change in Control. If the Participant
experiences a Termination of Service for any reason following the Change in
Control, in connection with or during a period of 2 years after the Change in
Control, any Replacement Award that replaces this Award, to the extent not
vested as of such Termination of Service, shall vest in full and all previously
undelivered Time-Based RSU Shares and Performance-Based RSU Shares shall be
delivered to the Participant as soon as practicable and within 30 days following
such termination. The total number of Performance-Based RSU Shares delivered to
the Participant pursuant to this Section 4(c) shall equal (i) the greater of (A)
the number of Earned Performance-Based RSU Shares that would vest if the
effective date of the Change in Control were deemed to be the Performance-Based
Vesting Date, or (B) 100% of the Performance-Based RSU Shares granted under this
Award, minus (ii) the number of Performance-Based RSU Shares, if any, that were
previously delivered to the Participant. For purposes of clause (c)(i)(A), the
determination of performance shall be the same determination made by the
Committee, as constituted immediately before the Change in Control, for purposes
of vesting of RSU awards held by non-officer executives of the Company whose
awards (A) were granted in respect of the same Performance Period as defined in
this Agreement, (B) were determined using the same

A-3
    



--------------------------------------------------------------------------------



performance metrics described in Attachment B to this Agreement and (C) vested
on the effective date of such Change in Control.


Section 5.Delivery of Shares. Subject to Section 4:


(a)    Time-Based RSU Shares. As soon as practicable and within 30 days
following each Time-Based Vesting Date, the Company shall deliver to the
Participant the portion of the Time-Based RSU Shares that vests on such
Time-Based Vesting Date.


(b)    Performance-Based RSU Shares. The Company shall deliver any Earned
Performance-Based RSU Shares to the Participant as soon as practicable following
the Performance-Based Vesting Date but in no event later than March 15, 2016.


Section 6.Dividend Equivalents. If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the vested
Time-Based RSU Shares or the Earned Performance-Based RSU Shares (together, the
“Earned RSU Shares”) are delivered to the Participant, the Participant shall be
eligible to receive an amount equal to the amount of the dividend that the
Participant would have received had the Earned RSU Shares been delivered to the
Participant as of the time at which such dividend is paid, which amount shall be
calculated and reinvested in Shares as of the time at which such dividend is
paid. No such amount shall be payable with respect to any portion of the Award
that is forfeited pursuant to Section 3. Such amount shall be paid to the
Participant on the date on which the Earned RSU Shares are delivered to the
Participant and shall be paid in Shares; provided that the Committee retains the
discretion to pay such amount in cash rather than Shares in the event that an
insufficient number of Shares are authorized and available for issuance under
the Plan. Any Shares that the Participant is eligible to receive pursuant to
this Section 6 are referred to herein as “Dividend Shares.”


Section 7.Additional Terms and Conditions.


(a)    Issuance of Shares. Upon delivery of the Earned RSU Shares and, if
applicable, any Dividend Shares, such Shares shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that such
Shares shall be evidenced in such other manner as it deems appropriate,
including the issuance of a share certificate or certificates. Any such
fractional Shares shall be rounded using conventional rounding methods.


(b)    Voting Rights. The Participant shall not have voting rights with respect
to the Target RSU Shares, the Earned RSU Shares or, if applicable, any Dividend
Shares unless and until such Shares are delivered to the Participant.



A-4
    



--------------------------------------------------------------------------------



Section 8.Miscellaneous Provisions.


(a)    Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:


if to the Company, to:


Delphi Automotive PLC
c/o Delphi Automotive Systems, LLC
5725 Delphi Drive
Troy, MI 48098
Attention: David M. Sherbin
Facsimile: (248) 813-2491


if to the Participant, to the address that the Participant most recently
provided to the Company,


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.


(b)    Entire Agreement. This Agreement, the Plan and any other agreements
referred to herein and therein and any attachments referred to herein or
therein, constitute the entire agreement and understanding between the parties
in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.


(c)    Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.



A-5
    



--------------------------------------------------------------------------------



(d)    Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.


(e)    Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on anyone other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


(f)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


(g)    Participant Undertaking. By accepting this Award, the Participant agrees
to execute the Confidentiality and Noninterference Agreement included as
Attachment D and to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable to carry out or
give effect to any of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Agreement.


(h)    Plan. The Participant acknowledges and understands that material
definitions and provisions concerning this Award and the Participant’s rights
and obligations with respect thereto are set forth in the Plan. The Participant
has read carefully, and understands, the provisions of the Plan.


(i)    Risk Statement. The Participant acknowledges and accepts that the future
value of the Shares is unknown and cannot be predicted with certainty and that
the value of the Award at the time when the Earned RSU Shares are delivered may
be less than the value of the Award on the Grant Date. The Participant
understands that if he or she is in any doubt as to whether he or she should
accept this Award, the Participant should obtain independent advice.


(j)    Governing Law. The Agreement shall be governed by the laws of the State
of New York, without application of the conflicts of law principles thereof.


(k)    No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.



A-6
    



--------------------------------------------------------------------------------



(l)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.





A-7
    



--------------------------------------------------------------------------------

Attachment B





Performance Metrics and Formula Used to Determine
the Number of Earned Performance-Based RSU Shares


Metric 1: Return on Net Assets (“RONA”)
•
Definition: Tax-affected operating income, divided by average net working
capital plus average net property, plant and equipment expense, measured each
calendar year. Final performance will be based upon the three-year average of
calendar year performance for [•].

•
Weight: 50% of the performance-based payout formula

•
RONA Performance Parameters:

 
 [•]
RONA
Payout %
Threshold
 [•] %
50%
Target
 [•] %
100%
“Bend Point”
 [•] %
150%
Maximum
 [•] %
200%



-
If the final RONA is below the threshold RONA, no RONA performance will be
considered

-
If the final RONA is above the maximum RONA, the maximum RONA performance will
be earned (200%)

-
If the final RONA is between the threshold and target levels, between the target
and “bend point” levels or between the “bend point” and maximum levels, the
percentage of the performance-based payout formula earned will be determined by
linear interpolation between the relevant payout percentages identified above,
rounded to the nearest whole percentage point



Metric 2: Cumulative Earnings Per Share (“EPS”)
•
Definition: Net income attributable to Delphi divided by the weighted number of
diluted shares outstanding. Final performance will be based upon reported
cumulative Earnings per Share for the calendar years [•]

•
Weight: 30% of the performance-based payout formula

•
Cumulative EPS Performance Parameters:



 
 [•]        Cumulative EPS
Payout %
Threshold
$ [•]
50%
Target
$ [•]
100%
“Bend Point”
$ [•]
150%
Maximum
$ [•]
200%

•



-
If the final EPS is below the threshold EPS, no EPS performance will be
considered


B-1
    



--------------------------------------------------------------------------------

Attachment B





-
If the final EPS is above the maximum EPS, the maximum EPS will be earned (200%)

-
If the final [•] EPS performance is between the threshold and target levels,
between the target and “bend point” levels or between the “bend point” and
maximum levels, the percentage of the performance-based payout formula earned
will be determined by linear interpolation between the relevant payout
percentages identified above, rounded to the nearest whole percentage point



Metric 3: Relative Total Shareholder Return (“TSR”)
•
Definition: The stock price appreciation, expressed as a percentage with one
decimal point, assuming dividends are reinvested in company stock on the
dividend payment date during the Performance Period. To obtain relative TSR, the
Company’s TSR is compared against the TSR of the companies listed in Attachment
C. For this purpose, the “Beginning Stock Price” shall mean the average closing
sales prices of each company’s common stock for all available trading days in
the 4th quarter of [•]; and the “Ending Stock Price” shall mean the average
closing sales prices of each company’s common stock for all available trading
days in the 4th quarter of [•]

•
Weight: 20% of performance-based payout formula

•
TSR Performance Parameters

– The following data points will be interpolated for purposes of measuring final
performance and payout (rounded to the nearest whole percentage point):


2013 – 2015 TSR as a percentile of the Russell 3000 Auto Parts Index
Payout %
[•]th percentile
50%
[•]th percentile
100%
[•]th percentile and above
200%



-
If the final TSR is below the [•]th percentile, no TSR performance will be
considered

-
If the final TSR is at or above the [•]th percentile, the maximum TSR
performance will be earned (200%)

-
Fractional percentiles will be rounded using conventional rounding methods

-
In determining the Company’s percentile rank, the companies listed in Attachment
C shall be used. If the common stock of any of these companies is not publicly
traded throughout the Performance Period, such company’s results will be
excluded from the calculation of the Company’s relative performance.



Total Earned Performance-Based RSU Shares
The total performance payout percentage will be determined by

B-2
    



--------------------------------------------------------------------------------

Attachment B





(1) Multiplying the weight of the performance factor by the calculated payout
percentage:
(a) 50% multiplied by the RONA payout percentage,
(b) 30% multiplied by the EPS payout percentage, and
(c) 20% multiplied by the TSR payout percentage;
(2) Adding the three weighted components to derive the final combined payout
percentage, rounding to the nearest whole percentage; and
(3) Multiplying the final combined payout percentage by the number of target
performance shares.





B-3
    



--------------------------------------------------------------------------------

Attachment C









Companies to be Included in the [•] TSR Metric


American Axle & Manufacturing Holdings, Inc.
BorgWarner Inc.
Dana Holding Corporation
Dorman Products, Inc.
Exide Technologies
Federal-Mogul Corporation
Fuel Systems Solutions, Inc.
Gentex Corporation
Gentherm Incorporated
Genuine Parts Company
Johnson Controls, Inc.
Lear Corporation
LKQ Corporation
Meritor, Inc.
Standard Motor Products, Inc.
Stoneridge, Inc.
Superior Industries International, Inc.
Tenneco Inc.
Tower International, Inc.
TRW Automotive Holdings Corp.
U.S. Auto Parts Network, Inc.
Visteon Corporation
WABCO Holdings Inc.








C-1
    



--------------------------------------------------------------------------------

Attachment D





CONFIDENTIALITY AND NONINTERFERENCE AGREEMENT


In recognition of the critical role that you play as an executive with Delphi
Automotive PLC and/or one of its direct or indirect subsidiaries or affiliates
(collectively, “Delphi” or the “Company”), and as consideration for any and all
awards to be granted to you under the Delphi Automotive PLC Long Term Incentive
Plan (the “Plan”) and/or for other good and valuable consideration, you
(“Employee” or “you”) agree to the terms and conditions of this Confidentiality
and Noninterference Agreement (this “Agreement”) as follows:
1.Covenants.
(a)    You acknowledge and agree that: (i) as an executive, you have been and
will be exposed to some of the most sensitive and confidential information
possessed by or relating to Delphi, including strategic plans, marketing plans,
information regarding long-term business opportunities and information regarding
the development status of specific Company products, as well as extensive
assessments of the competitive landscape of the industries in which the Company
competes; and (ii) this information represents the product of the Company’s
substantial investment in research and innovation, is critical to the Company’s
competitive success, is disclosed to the Company’s executives only on a strictly
confidential basis, and is not made accessible to the public or to the Company’s
competitors.
(b)    You further acknowledge and agree that: (i) the business in which the
Company is engaged is intensely competitive and that your position and
employment by Delphi has required, and will continue to require, that you have
access to, and knowledge of, valuable and sensitive information relating to
Delphi and its business including, but not limited to, information relating to
its products and product development, pricing, engineering and design
specifications, trade secrets, customers, suppliers, unique and/or proprietary
software and source code, and marketing plans (collectively, “Confidential
Information”); (ii) the direct or indirect disclosure of such Confidential
Information would place the Company at a serious competitive disadvantage and
would do serious damage, financial and otherwise, to the business of the Company
and may constitute misappropriation and/or improper use of trade secrets in
violation of applicable laws; (iii) you have been and will be given access to,
and have been or will be able to develop relationships with, customers,
suppliers and employees of the Company at the time and expense of the Company;
and (iv) by your training, experience and expertise, your services to the
Company are, and will continue to be, extraordinary, special and unique.
(c)    You acknowledge and agree that you will keep in strict confidence, and
will not, directly or indirectly, at any time during or after your employment
with Delphi, disclose, furnish, disseminate, make available or use Confidential
Information of the Company or its customers or suppliers, without limitation as
to when or how you may have acquired such information, other than in the proper
performance of your duties to Delphi, unless and until such Confidential
Information is or shall become general public knowledge through no fault of
yours. You specifically acknowledge that all such information, whether written
or oral, or in electronic format, or maintained in your mind or memory and
whether compiled by the Company, and/or you, derives independent

D-1



--------------------------------------------------------------------------------

Attachment D





economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Company to maintain the secrecy of such
information, that such information is the sole property of the Company and that
any retention and use of such information by you during or after your employment
with Delphi (except in the course of performing your duties and obligations as
an executive) shall constitute a misappropriation of the Company’s trade
secrets. In the event that you are required by law to disclose any Confidential
Information, you agree to give Delphi prompt advance written notice thereof and
to provide Delphi with reasonable assistance in obtaining an order to protect
the Confidential Information from public disclosure.
(d)    You acknowledge and agree that: (i) the Business (as defined below) is
intensely competitive and conducted by Delphi throughout the world; and (ii)
reasonable limits on your ability to engage in activities that are competitive
with Delphi are warranted in order to, among other things, reasonably protect
the Confidential Information of Delphi and Delphi’s reputation, customer
relationships, goodwill and overall status in the marketplace for which Delphi
has invested substantial time and resources. You acknowledge and agree that:
(i)    During your employment and for twelve (12) months after the termination
of your employment by you or by Delphi for any reason, you will not directly or
indirectly engage in Competition (as defined below) with Delphi; or
(ii)    During your employment and for twenty-four (24) months after the
termination of your employment by you or by Delphi for any reason, you will not
directly or indirectly:
(1)    Solicit for your benefit or the benefit of any other person or entity,
business of the same or of a similar nature to the Business (as defined below)
from any customer that is doing business with Delphi, provided that after
termination of your employment, this restriction shall not apply to any entity
that was not a customer of Delphi during the six (6) month period immediately
preceding the termination of your employment;
(2)    Solicit for your benefit or the benefit of any other person or entity
from any known potential customer of Delphi, business of the same or of a
similar nature to the Business that has been the subject of a known written or
oral bid, offer or proposal by Delphi, or of substantial preparation with a view
to making such a bid, proposal or offer, provided that after termination of your
employment, this restriction shall only apply to a potential customer if the
bid, proposal or offer, or substantial preparation for making a bid, proposal or
offer occurred during the six (6) month period immediately preceding the
termination of your employment; or
(3)    Otherwise interfere with the Business of Delphi, including, but not
limited to, with respect to any relationship or agreement between Delphi and any
supplier to Delphi during the period of your employment, provided that after
termination of your employment, this restriction shall only apply to
relationships or

D-2



--------------------------------------------------------------------------------

Attachment D





agreements in effect during the six (6) month period immediately preceding the
termination of your employment; or
(4)    Solicit for your benefit or the benefit of any other person or entity,
the employment or services of, or hire or engage, any individual who was known
to be employed or engaged by Delphi during the period of your employment,
provided that after the termination of your employment, this restriction shall
only apply to individuals who were so employed or engaged during the six (6)
month period immediately preceding the termination of your employment, and
provided further, that this restriction will not prohibit solicitation or hiring
of any individual whose employment was involuntarily terminated by Delphi,
provided at the time of such solicitation or hiring you are not engaged in
Competition with Delphi and no solicitation of such individual occurred while he
or she was employed by Delphi.
2.    Definitions.
(a)    For purposes of this Agreement, “Competition” by you shall mean your
engaging in, or otherwise directly or indirectly being employed by or acting as
a consultant or lender to, or being a director, officer, employee, principal,
agent, shareholder, member, owner or partner of, or permitting your name to be
used in connection with the activities of any other business or organization
anywhere in the world that competes, directly or indirectly, with Delphi in the
Business; provided, however, it shall not be a violation of this Agreement for
you to become the registered or beneficial owner of up to five percent (5%) of
any class of share of any entity in Competition with Delphi that is publicly
traded on a recognized domestic or foreign securities exchange, provided that
you do not otherwise participate in the business of such corporation.
(b)    For purposes of this Agreement, “Business” means the creation,
development, manufacture, sale, promotion and distribution of vehicle
electronics, transportation components, integrated systems and modules,
electronic technology and other products and services which Delphi engages in,
or is preparing to become engaged in, at the time of your termination.
3.    Acknowledgements. You acknowledge that the Company would suffer
irreparable harm if you fail to comply with Paragraph 1, and that the Company
would be entitled to any appropriate relief, including money damages, equitable
relief and attorneys’ fees. You further acknowledge that enforcement of the
covenants in Paragraph 1 is necessary to ensure the protection and continuity of
the business and goodwill of the Company and that, due to the proprietary nature
of the business of the Company, the restrictions set forth in Paragraph 1 are
reasonable as to geography, duration and scope.
4.    Awards. For purposes of the Plan and any awards thereunder (“Awards”), if
you engage in conduct in breach of this Agreement prior to or at any time within
the one (1) year period after you receive a payment pursuant to any Award, then
such conduct shall be deemed to be a breach of the terms of such Award,
justifying cancellation or rescission of any such Award, as applicable.

D-3



--------------------------------------------------------------------------------

Attachment D





5.    Injunctive Relief. You agree that the Company would suffer irreparable
harm if you were to breach, or threaten to breach, any provision of this
Agreement and that the Company would, by reason of such breach or threatened
breach, be entitled to injunctive relief in a court of appropriate jurisdiction,
without the need to post any bond, and you further consent and stipulate to the
entry of such injunctive relief in such a court prohibiting you from breaching
this Agreement. This Paragraph 5 shall not, however, diminish the right of the
Company to claim and recover money damages in addition to injunctive relief.
6.    Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid or unenforceable, the validity and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement shall be held to be excessively broad as to duration, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law. Furthermore,
a determination in any jurisdiction that this Agreement, in whole or in part, is
invalid or unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.
7.    Waiver. The failure of Delphi to enforce any terms, provisions or
covenants of this Agreement shall not be construed as a waiver of the same or of
the right of Delphi to enforce the same. Waiver by Delphi of any breach or
default by you (or by any other employee or former employee of Delphi) of any
term or provision of this Agreement (or any similar agreement between Delphi and
you or any other employee or former employee of Delphi) shall not operate as a
waiver of any other breach or default.
8.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon Delphi, any successor organization which shall succeed to Delphi
by acquisition, merger, consolidation or operation of law, or by acquisition of
assets of Delphi and any assigns. You may not assign your obligations under this
Agreement.
9.    Disclosure of Existence of Covenants. You agree that while employed by
Delphi and for twenty-four (24) months thereafter, you will communicate the
contents of this Agreement to any person, firm, association, partnership,
corporation or other entity which you intend to be employed by, associated with
or represent.
10.    Notice to Delphi of Prospective Position. You agree that you will
promptly notify the Vice President and General Counsel and the Vice President of
Human Resources of Delphi if, at any time during your employment or within
twenty-four (24) months following the termination of your employment with
Delphi, you accept a position to be employed by, associated with or represent
any person, firm, association, partnership, corporation or other entity. You
further agree that you will provide Delphi with such information as Delphi may
request about your new position to allow Delphi to determine whether such
position and duties would likely lead to a violation of this Agreement (except
that you need not provide any information that would constitute confidential or
trade secret information).
11.    No Oral Modification. This Agreement may not be changed orally, but may
be changed only in a writing signed by the Employee and a duly authorized
representative of Delphi.

D-4



--------------------------------------------------------------------------------

Attachment D





12.    Entire Agreement. Although this Agreement sets forth the entire
understanding between you and Delphi concerning its subject matter, this
Agreement does not impair, diminish, restrict or waive any other restrictive
covenant, nondisclosure obligation or confidentiality obligation you may have to
Delphi under any other agreement, policy, plan or program of Delphi. You and
Delphi represent that, in executing this Agreement, the Employee and Delphi have
not relied upon any representations or statements made, other than those set
forth herein, with regard to the subject matter, basis or effect of this
Agreement.
13.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York,
without regard to its conflicts of law principles. The parties hereby
irrevocably consent and submit to the jurisdiction of the federal and state
courts located within the state of Michigan in any matter arising out of or in
connection with, this Agreement.
I, __________________, have executed this Confidentiality and Noninterference
Agreement on the respective date set forth below:
Date:
        
(Signature)


(Type/Print Name)





D-5

